Case 9:18-cv-80176-BB Document 504 Entered on FLSD Docket 05/15/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                          Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                              DR. WRIGHT’S OPPOSITION TO
                       PLAINTIFFS’ REQUEST FOR ADDITIONAL PAGES

         Plaintiffs ask the Court to grant them an additional five pages for their motion seeking

  sanctions (the “Motion”). Defendant opposes this request. It is unwarranted and plaintiffs have not

  properly met and conferred.

         On May 8, 2020, plaintiffs filed a 40-page Daubert motion, a 29-page motion for partial

  summary judgment, and 20-page motion in limine. Defendant is currently working on the

  responses to those motions, which are due on May 22, 2020. Inserting an additional 25-pages of

  argument is unfair and prejudicial to defendant’s defense of the case.

         Further, plaintiffs have not properly met and conferred to inform defendant why an

  additional five-pages are necessary, nor have they ever fully informed defendant as the basis for

  their Motion or the remedy they seek. At most, plaintiffs sent a barebones email asking whether

  counsel opposed the additional pages and the Motion.

         For the foregoing reasons, defendant asks the Court to deny plaintiffs’ request for

  additional pages.

                                                         Attorneys for Dr. Craig Wright
Case 9:18-cv-80176-BB Document 504 Entered on FLSD Docket 05/15/2020 Page 2 of 2



                                                          RIVERO MESTRE LLP
                                                          2525 Ponce de Leon Boulevard, Suite 1000
                                                          Miami, Florida 33134
                                                          Telephone: (305) 445-2500
                                                          Fax: (305) 445-2505
                                                          Email: amcgovern@riveromestre.com
                                                          Email: zkass@riveromestre.com
                                                          Email: receptionist@riveromestre.com

                                                          By: s/ Amanda McGovern
                                                          AMANDA MCGOVERN
                                                          Florida Bar No. 964263
                                                          ANDRES RIVERO
                                                          Florida Bar No. 613819
                                                          SCHNEUR KASS
                                                          Florida Bar No. 100554




                                   CERTIFICATE OF SERVICE

         I certify that on May 15, 2020, I electronically filed this document with the Clerk of the

  Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                              /s/ Schneur Kass
                                                              SCHNEUR KASS
                                                              Florida Bar No. 100554




                                                   2
